Name: Council Regulation (EC) No 2425/2001 of 3 December 2001 amending Regulation (EC) No 2848/2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 Avis juridique important|32001R2425Council Regulation (EC) No 2425/2001 of 3 December 2001 amending Regulation (EC) No 2848/2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required Official Journal L 328 , 13/12/2001 P. 0007 - 0019Council Regulation (EC) No 2425/2001of 3 December 2001amending Regulation (EC) No 2848/2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are requiredTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), and in particular Article 8(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) In accordance with the Agreed Record between the European Community and the Faroe Islands, the Faroe Islands are entitled to a Norway pout quota higher than that allocated in Council Regulation (EC) No 2848/2000(2). Therefore, the fishing possibilities for 2001 on this stock need to be revised.(2) The Community, on behalf of Sweden, has agreed with Poland that the right to fish for herring allocated to Sweden in Polish waters shall be transferred to Community waters.(3) A definitive catch limitation for capelin in the North Atlantic has been fixed and, consequently, the definitive Community catch quota for this stock within the waters of Greenland should be fixed.(4) The area of distribution of redfish in the North East Atlantic Fisheries Commission (NEAFC) area overlaps with certain areas of the Northwest Atlantic Fisheries Organization (NAFO) Regulatory Area; it is therefore necessary to introduce a mechanism to consider catches in both areas as part of the same stock, as recommended by NEAFC and NAFO at their meetings in March 2001.(5) Within the framework of NAFO, new limits on the number of days to fish for northern prawn have been established in March 2001.(6) The Inter-American Tropical Tuna Commission (IATTC) adopted, at its annual meeting in June 2001, catch limitations for yellowfin tuna. Although the Community is not a member of this organisation, it is necessary to implement those catch limitations to ensure sustainable management of this fish resource.(7) In the framework of NEAFC, new protected areas were recommended in March 2001 to protect haddock.(8) Within the framework of the International Baltic Sea Fisheries Commission (IBSFC), new technical conservation measures have been recommended in March 2001 for the cod fishery. Those recommendations should be implemented by the Community.(9) Agreements have been reached between the European Community, Norway and the Faroe Islands on the arrangement of fishing licences.(10) The biological situation of the blue whiting stock does not allow any additional fishing in areas outside national jurisdiction in ICES subarea II. Consequently, a TAC of 0 should be introduced for this year for the areas in ICES subareas I and II that belong to the NEAFC Regulatory area.(11) Regulation (EC) No 2848/2000 should therefore be amended accordingly.(12) In order to ensure the long-term livelihood of Community fishermen, it is important to implement fisheries legislation involving TACs and quotas during the year to which they apply. Given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph 1(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and the Treaties establishing the European Communities,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2848/2000 is hereby amended as follows:1. the entry in Annex I to this Regulation shall replace the corresponding entry in Annex IB;2. the entry in Annex Ia to this Regulation shall replace the corresponding entry in Annex IA;3. the entries in Annex II to this Regulation shall replace the corresponding entries in Annex IC;4. the entry in Annex IIa to this Regulation shall be inserted in Annex IC;5. Annex IE shall be amended as follows:(i) the entry in Annex III to this Regulation shall replace the corresponding entry;(ii) the entry in Annex IV to this Regulation shall be added;6. the entry in Annex V to this Regulation shall be added in Annex IF;7. Annex V shall be amended as follows:(i) the text under point 1 shall be replaced by the following: "Notwithstanding the conditions set out in Annex V of Regulation (EC) No 88/98, and in order to guarantee the selectivity of the trawls, Danish seines and similar nets with special mesh openings as referred to in Annex IV of the same Regulation, the two models of exit windows described in Appendix I and the model described in Appendix II to this Annex shall be authorised in 2001";(ii) a new point 9 shall be inserted as follows: "9. Haddock boxAll fishing, except with longlines, shall be prohibited in waters beyond the areas under national jurisdiction of Member States in the box bounded by the following coordinates:>TABLE>"(iii) Annex VI to this Regulation shall be added as Appendix II;8. the entries in Annex VII to this Regulation shall replace the corresponding entries in Annex VI, Part I and Part II.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 December 2001.For the CouncilThe PresidentF. Vandenbroucke(1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1.)(2) OJ L 334, 30.12.2000, p. 1.ANNEX I>TABLE>ANNEX Ia>TABLE>ANNEX II>TABLE>>TABLE>ANNEX IIa>TABLE>ANNEX III>TABLE>ANNEX IV>TABLE>ANNEX V>TABLE>ANNEX VIAppendix II to Annex VSpecifications of Top Window Codend "BACOMA"Specification of 120 mm, measured as inner diameter opening, square mesh window in a codend with a 105 mm or larger mesh size in trawls, Danish seines or similar towed nets.The window shall be a rectangular section of netting in the codend. There shall be only one window. The window shall not be obstructed in any way by either internal or external attachments.Size of the codend, extension piece and the rear end of the trawlThe codend shall be constructed of two panels of equal size, joined together by selvedges one on each side.The carrying on board of a net having more than 100 open diamond meshes in any circumference of the codend, excluding the joining or the selvedges shall be prohibited.The number of open diamond meshes, excluding those in the selvedges, at any point on any circumference of any extension or lengthening piece shall not be less or more than the maximum number of meshes on the circumference of the front end of the codend stricto sensu and the rear end of the tapered section of the trawl excluding meshes in the selvedges (Figure 1).Location of the windowThe window shall be inserted into the top panel of the codend. The window shall terminate not more than 4 meshes from the codline, inclusive of the hand braided row of meshes through which the codline is passed (Figure 2).Size of the windowThe width of the window, expressed in number of mesh bars, shall be equal to the number of open diamond meshes in the top panel divided by two. If necessary, it will be allowed to maintain at the most 20 % of the number of open diamond meshes in the top panel divided evenly on the both sides of the window panel (Figure 3).Length of the window shall be at least 3,5 meters.The netting of the windowThe meshes shall have a minimum mesh opening of 120 millimetres. The meshes shall be square meshes i.e. all four sides of the window netting will be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. The netting shall be knotless braided single twine or a netting with similar proven selective properties (stiffness, strengths and stability). The diameter of the single yarn shall be at least 4,9 millimetres.Other specificationThe mounting specifications are defined in Figures 4a to c. The length of the lifting strap shall not be less than 4 m.Figure 1>PIC FILE= "L_2001328EN.001401.TIF">A trawl gear can be divided into three different sections according to their shape and function. Trawl body is always a tapered section often between 10 and 40 m long. Extension piece is untapered section normally manufactured of either one or two pieces of 49,5 mesh long nets giving a stretched length between 6 or 12 m. Codend is also an untapered section often made of double twine in order to have a better resistance against heavy wearing. The length of codend is often 49,5 meshes i.e. ca 6 meter although shorter codends (2 to 4) exists in smaller vessels. The part below lifting strap is called lifting bag.Figure 2>PIC FILE= "L_2001328EN.001402.TIF">The distance of window panel from codline is 4 meshes. There are 3,5 diamond meshes in the upper panel and one 0,5 mesh deep hand-braided "codline" row.Figure 3>PIC FILE= "L_2001328EN.001501.TIF">Twenty percent of diamond meshes in the upper panel along a perpendicular row running from one selvedge to another may be maintained. For example (like in figure) if the upper panel would be 30 open meshes wide 20 % of that would be 6 meshes. Then three open meshes is divided on both sides of the window panel. Consequently the width of the window panel would then become 12 mesh bars (30 - 6 = 24 diamond meshes divided by two is 12 mesh bars).Figure 4a>PIC FILE= "L_2001328EN.001601.TIF">Showing the construction of lower panel made of 49,5 meshes deep nettingFigure 4b>PIC FILE= "L_2001328EN.001701.TIF">The construction of upper panel, size and position of the window panel in case where the escape panel runs from selvedge to selvedgeFigure 4c>PIC FILE= "L_2001328EN.001801.TIF">The construction of upper panel in case 20 % of diamond meshes in the upper panel are maintained and equally divided on both sides of the windowANNEX VIIPART IQUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR COMMUNITY VESSELS FISHING IN THIRD COUNTRY WATERS>TABLE>PART IIQUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR THIRD COUNTRIES VESSELS IN COMMUNITY WATERS>TABLE>